Exhibit 10.1
 
 
 
SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
 


THIS SEVENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April __, 2014, by and between Silicon Valley Bank (“Bank”)
and ADVANCED PHOTONIX, INC., PICOMETRIX, LLC and ADVANCED PHOTONIX CANADA, INC.
(individually, a “Borrower” and, collectively, the “Borrowers”).
 
Recitals
 
A.           Bank and Borrowers are parties to that certain Loan and Security
Agreement dated as of January 31, 2012, as amended by a First Amendment to Loan
and Security Agreement dated as of October 25, 2012 and a Second Amendment to
Loan and Security Agreement dated as of February 8, 2013, a Third Amendment to
Loan and Security Agreement dated as of March 1, 2013, a Fourth Amendment to
Loan and Security Agreement dated as of January 22, 2014, a Fifth Amendment and
Forbearance to Loan and Security Agreement dated as of February 10, 2014, and a
Sixth Amendment and Waiver to Loan and Security Agreement dated as of March __,
2014 (as the same may from time to time be further amended, modified,
supplemented or restated, collectively, the “Loan Agreement”).
 
B.           Borrower and Bank wish to amend certain provisions of the Loan
Agreement, in accordance with the terms, and subject to the conditions, set
forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.          Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.          Amendments to Loan Agreement.
 
             2.1          Section 6.9 (Financial Covenants). Section 6.9 of the
Loan Agreement is amended and restated in its entirety to read as follows:
 
 6.9          Financial Covenants. Maintain at all times, to be tested as of the
last day of each fiscal month, unless otherwise noted, on a consolidated basis
with respect to Borrowers:
 
             (a)           Liquidity Ratio.  Borrowers’ unrestricted cash and
Cash Equivalents at Bank plus the net balance sheet billed Accounts divided by
Borrowers’ Indebtedness to Bank of not less than 1.30:1.00 through May 31, 2014,
and not less than 2.0:1.00 from and after June 30, 2014.
 
             (b)           EBITDA.  Maintain, measured as of the end of each
fiscal month, on a trailing 3-month basis, EBITDA of at least the following:
 
 
 

--------------------------------------------------------------------------------

 
 
Period Ending
Minimum EBITDA
   
March 31, 2014
($800,000)
   
April 30, 2014
($600,000)
    May 31, 2014 ($250,000)     June 30, 2014 ($250,000)    
July 31, 2014
$1.00

 
             2.2          Section 13 (Definitions).  The following term in
Section 13.1 is amended and restated in its entirety to read as follows:
 
             “EBITDA” shall mean Borrowers’ (a) Net Income, plus (b) Interest
Expense, plus (c) to the extent deducted in the calculation of Net Income,
depreciation expense and amortization expense, plus (d) non-cash stock
compensation, (e) income tax expense, plus (f) other non-cash items including
intangible asset write-offs, plus (g) non-cash warrant liability expenses to the
extent deducted from the calculation of Net Income or less non-cash warrant
liability income to the extent added to the calculation of Net Income plus (h)
modification fees associated with the Sixth Amendment to Loan and Security
Agreement and Waiver, the Seventh Amendment to Loan and Security Agreement, and
the corresponding amendments to the credit facility between Borrowers and
Partners for Growth III, L.P.
 
             “Revolving Line Maturity Date” is July 31, 2014.
 
             2.3           Exhibits.  Exhibit D (Compliance Certificate) and
Schedule 1 attached to the Loan Agreement are replaced with Exhibit D and
Schedule 1 attached hereto.
 
3.          Limitation of Amendments.
 
             3.1          The amendments set forth in Section 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
 
             3.2          This Amendment shall be construed in connection with
and as part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
 
                4.          Release by Borrowers.
 
             4.1          FOR GOOD AND VALUABLE CONSIDERATION, each Borrower
forever relieves, releases, and discharges Bank and its present or former
employees, officers, directors, agents, representatives, attorneys, and each of
them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
             4.2          In furtherance of this release, each Borrower
acknowledges and waives any and all rights under Section 1542 of the California
Civil Code, which provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)


             4.3          By entering into this release, each Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of such
Borrower hereby to fully, finally and forever settle and release all matters,
disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if a Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, such Borrower shall not be entitled to set aside
this release by reason thereof, regardless of any claim of mistake of fact or
law or any other circumstances whatsoever.  Each Borrower acknowledges that it
is not relying upon and has not relied upon any representation or statement made
by Bank with respect to the facts underlying this release or with regard to any
of such party’s rights or asserted rights.
 
             4.4          This release may be pleaded as a full and complete
defense and/or as a cross-complaint or counterclaim against any action, suit, or
other proceeding that may be instituted, prosecuted or attempted in breach of
this release.  Each Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Amendment, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.
 
             4.5          Each Borrower represents and warrants to Bank, and
Bank is relying thereon, as follows:
 
             (a)          Except as expressly stated in this Amendment, neither
Bank nor any agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by a Borrower in
entering into this Amendment.
 
             (b)          Each Borrower has made such investigation of the facts
pertaining to this Amendment and all of the matters appertaining thereto, as it
deems necessary.
 
             (c)           The terms of this Amendment are contractual and not a
mere recital.
 
             (d)          This Amendment has been carefully read by each
Borrower, the contents hereof are known and understood by such Borrower, and
this Amendment is signed freely, and without duress, by such Borrower.
 
             (e)          Each Borrower represents and warrants that it is the
sole and lawful owner of all right, title and interest in and to every claim and
every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released.  Each Borrower shall
indemnify Bank, defend and hold it harmless from and against all claims based
upon or arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein
 
                5.          Representations and Warranties.  To induce Bank to
enter into this Amendment, Borrower hereby represents and warrants to Bank as
follows:
 
             5.1          Immediately after giving effect to this Amendment
(a) the representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
 
 

--------------------------------------------------------------------------------

 
 
             5.2         Borrower has the power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
 
             5.3          Except with respect to Borrower’s By-Laws, which were
amended on October 16, 2012, the organizational documents of Borrower delivered
to Bank on the Effective Date remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;
 
             5.4          The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;
 
             5.5          The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
 
             5.6          The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and
 
             5.7          This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
                6.         Fees.  Borrower shall pay Bank on the date hereof a
modification fee of $10,000.  In addition, Borrower shall pay Bank a success fee
of $15,000 for each month, beginning May 2014, that the Liquidity Ratio is less
than 2.0:1.0 as of the last day of the month under measurement.  The success
fee, together with the fee of $50,000 provided for in the Sixth Amendment and
Waiver to Loan and Security Agreement, shall be due and payable on the earliest
to occur of (i) the date the the Liquidity Ratio is greater than 2.0:1.0, (ii)
the date that all amounts outstanding under the Loan Agrement become due, and
(iii) the Revolving Line Maturity Date.
 
                7.         Counterparts.  This Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.
 
            8.         Effectiveness.  This Amendment shall be deemed
effective upon (a) the due execution and delivery to Bank of this Amendment by
each party hereto, and (b) Borrower’s payment of an amount equal to the Bank
Expenses incurred in connection with this Amendment.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


 
BANK
 
BORROWERS
   
SILICON VALLEY BANK
 
ADVANCED PHOTONIX, INC.
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
                           
PICOMETRIX, LLC
               
By:
       
Name:
       
Title:
                           
ADVANCED PHOTONIX CANADA, INC.
         
By:
       
Name:
       
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
TO:         SILICON VALLEY BANK
Date:
 
FROM:  ADVANCED PHOTONIX INC. and Borrowers
   

 
The undersigned authorized officer of ADVANCED PHOTONIX INC., on behalf of the
Borrowers (collectively, “Borrowers”) certifies that under the terms and
conditions of the Amended and Restated Loan and Security Agreement between
Borrowers and Bank (the “Agreement”):
 
(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.
 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Transaction Report, A/R & A/P Agings
monthly within 15 days and with each Advance Request when in Streamline (weekly
when not in Streamline)
Yes   No
Board projections
30 days prior to FYE
Yes   No
Monthly financial statements with Compliance Certificate
Within 30 days of fiscal month end
Yes   No
Annual financial statement (CPA Audited) with Compliance Certificate
FYE within 120 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
 

 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
                   

 
 
 

--------------------------------------------------------------------------------

 
 
Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
             
Minimum Liquidity Ratio
 
 
1.30:1.00 through 5/31;
2.0:1.00 beginning 6/30
 
___:1.0_______
Yes   No
Minimum EBITDA, monthly on trailing 3 month basis
($800,000) at 3/31
($600,000) at 4/30
($250,000) at 5/31
($250,000) at 6/30
$1.00 at 7/31
 
   

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

     



 
 

         
ADVANCED PHOTONIX, INC.
           
By:
     
Name:
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate
 
Financial Covenant of Borrower
 
 
 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
Dated:           ____________________
 
I.           Liquidity Ratio (Section 6.9(a))
 
Required:                      1.3:1.0; 2.0:1.0 at 6/30 and thereafter
 
Actual:
 
A.
Unrestricted cash and Cash Equivalents at Bank
$_______
 
B.
Net balance sheet billed A/R
$_______ 
 
C.
Liquidity (line A plus line B)
$_______ 
 
D.
Total Indebtedness to Bank
$_______
 
E.
Liquidity Ratio (line C divided by line D)
________

 
Is line C equal to or greater than specified above?
 
 
______ No, not in compliance
______Yes, in compliance 

 
II.
EBITDA (Section 6.9(b))
 

 
Required:                      Monthly, on trailing 3 month basis
 

 
Measurement Date
EBITDA
 
February 28, 2014
($1,200,000)
 
March 31, 2014
($800,000)
 
April 30, 2014
($600,000)
 
May 31, 2014
($250,000)
  June 30, 2014  ($250,000)    July 31, 2014  $1.00 

 
 
 

--------------------------------------------------------------------------------

 
 
Actual:
 
A.
Net Income
$_______ 
 
B.
To the extent included in the determination of Net Income
 
   
1.           The provision for income taxes
$_______ 
 
 
2.           Depreciation expense
$_______
 
 
3.           Amortization expense
$_______
 
 
4.           Net Interest Expense
  $_______   
5.           Non-cash stock compensation plus All other non-cash items including
intangible asset writeoffs
  $_______   
6.           Non-cash Warrant (income) or expense
  ($______)  
7.           Modification fees for SVB and PFG
$_______      $_______   
8.           The sum of lines 1 through 5 plus or minus line 6
 
C.
EBITDA (line A plus line B.7)
________ 

 
Is line C equal to or greater than the amount specified in the chart?
 
 
______ No, not in compliance
______Yes, in compliance 

 
 
 

--------------------------------------------------------------------------------

 


Logo [logo.jpg]
 
 
 
PRO FORMA INVOICE FOR LOAN CHARGES
 
 
 

BORROWER:  
ADVANCED PHOTONIX, INC.
         
(Seventh Amendment)
            LOAN OFFICER:  
Tom Hertzberg
      DATE:  
April 29, 2014
                           
Extension Fee
$10,000
                       
Legal Fees
$_____
                       
TOTAL FEE DUE
$_____
              Please indicate the method of payment:            
{  }
A check for the total amount is attached.                    
{  }
Debit DDA #________________ for the total amount.                    
{  }
Loan proceeds
                  Borrower: ADVANCED PHOTONIX, INC.          
By:
 
          (Authorized Signer)                                         Silicon
Valley Bank                                         (Date)     Account Officer's
Signature    

 